                     United States District Court
                       District of Massachusetts

                                        )
JOHN W. GRIFFITHS,                      )
                                        )
          Plaintiff,                    )
                                        )
          v.                            )       Civil No.
                                        )       15-13022-NMG
AVIVA LONDON ASSIGNMENT CORPORATION, et )
al.,                                    )
                                        )
          Defendants.                   )
                                        )


                                 ORDER

GORTON, J.

     Upon consideration of the record and proceedings herein,

and after a Final Fairness Hearing on October 18, 2018,

Plaintiff’s Motion for Final Approval of Settlements and for

Award of Attorney’s Fees and Expenses and Service Award (Docket

No. 140) is hereby ALLOWED.

          In connection with the allowance of the subject motion,

the Court finds, concludes and hereby orders as follows:

     1.      For the purpose of this Order, the Court adopts all

defined terms as set forth in the Settlement Agreements entered

into with the defendants and previously filed with this Court on

May 1, 2018.

     2.      The Court has jurisdiction over the subject matter of

this action and personal jurisdiction over the parties thereto

and the Settlement Class Members.

                                  -1-
     3.   Having preliminarily certified a Settlement Class for

settlement purposes only and appointed Class Counsel by Order on

June 29, 2018 (Docket No. 132) (the “Preliminary Approval

Order”), the Court now grants final approval of the Settlement

Class as defined below.

     4.   The Court finds that the distribution of Notice of the

Settlements as provided by the Settlement Agreements, and as

ordered by this Court upon preliminary approval, constituted the

best notice practicable under the circumstances and fully meets

the requirements of due process under the United States

Constitution and Federal Rule of Civil Procedure 23.    The Court

finds that the distribution of the Notice has been achieved

pursuant to the Preliminary Approval Order and the Settlement

Agreements.   The Court further finds that the Notice was

adequate and reasonable and that it apprised the Settlement

Class Members of the nature and pendency of this action and the

terms of the Settlement Agreements as well as their rights to

request exclusion, object and/or appear at the Fairness Hearing.

     5.   The Court finds that the Settlement Class

Representative is similarly situated to absent Settlement Class

Members, is typical of the class and that Class Counsel and the

Settlement Class Representative have fairly and adequately

represented the Settlement Class.     The Court grants final

approval to its appointment of Marcus & Auerbach LLC and

                                -2-
Krasnoo, Klehm & Falkner LLP as Class Counsel and its

designation and appointment of Jerome M. Marcus and Jonathan

Auerbach (Marcus & Auerbach LLC) as lead counsel for the

Settlement Class, and its appointment of John W. Griffiths as

Settlement Class Representative.

     6.   The Court certifies the following Settlement Class

under FED. R. CIV. P. 23(a) and 23(b)(3):

     All beneficiaries of structured settlement annuities
     assigned to Athene London Assignment Corporation (formerly
     known as Aviva London Assignment Corporation and as CGNU
     London Annuity Service Corp.), which includes all annuities
     covered by the Capital Maintenance Agreement between CGU
     International Insurance plc and CGNU London Annuity Service
     Corp., dated February 1, 2002, where such annuities
     remained in force as of October 2, 2013.

     Excluded from the proposed class are the officers and
     directors of any defendant and members of their immediate
     families and any entity in which any defendant has a
     controlling interest, the legal representatives, heirs,
     successors or assigns of any such excluded party, the
     judicial officer(s) to whom this action is assigned, and
     the members of their immediate families.

     7.   Also excluded from the Settlement Class are those

persons identified in Exhibit A of Docket No. 150 (Declaration

of Mabel L. Card), who submitted timely and valid requests for

exclusion from the Settlement Class.   Such persons shall not

receive any monetary benefits of the Settlement Agreements and

shall not be bound by this Final Judgment.




                                -3-
        8.    The Court finds that the settlements defined above

satisfy the requirements of FED. R. CIV. P. 23(a) and (b)(3) in

that:

        (a)   the Settlement Class is so numerous that joinder of
              all Settlement Class Members would be impracticable
              (numerosity);

        (b)   there are issues of law and fact that are common to
              the Settlement Class (commonality);

        (c)   the claims of the Settlement Class Representative are
              typical of and arise from the same operative facts and
              seek similar relief as the claims of the Settlement
              Class Members (typicality);

        (d)   the Settlement Class Representative and Class Counsel
              have fairly and adequately protected the interests of
              the Settlement Class, as the Settlement Class
              Representative has no interest antagonistic to or in
              conflict with the Settlement Class and has retained
              experienced and competent counsel to prosecute this
              matter on behalf of the Settlement Class (adequacy);

        (e)   questions of law or fact common to Settlement Class
              Members predominate over any questions affecting only
              individual members 1 (predominance) and

        (f)   a class action and class settlement are superior to
              other methods available for a fair and efficient
              resolution of this controversy.

        9.    The Court finds that the Settlements provide

substantial relief to the Settlement Class and orders defendants

to pay for the capped costs of Class Notice and Settlement




1 Manageability prong of predominance is not a consideration when
approving settlement class. Amchem v. Windsor Products, 521 U.S.
591 (1997)
                                   -4-
Administration, all as set forth in greater detail in the

Settlement Agreements.

     10.   The Court finds that the Settlements are fair,

reasonable and adequate and are in the best interests of the

Settlement Class Members.   The Court also finds that the

Settlements were the product of a lengthy arms-length

negotiations conducted in good faith among the parties and their

experienced counsel and is not the product of fraud or

overreaching by, or collusion between the parties to this

litigation.   The Court further finds that the parties face

significant risks, expenses, delays and uncertainties, including

on appeal, of continued litigation of this complex matter, which

further supports the Court’s finding that the Settlement

Agreements are fair, reasonable, adequate and in the best

interests of the Settlement Class Members.

     11.   No objections have been timely filed to the Settlement

Agreements or the Final Approval Motion.

     12.   Distribution of Funds.

     (a)   Any money remaining from the Settlement Amount and any
           Contingent Settlement Payment, including any accrued
           interest thereon, after the payments for
           administration costs, taxes, service award, attorney’s
           fees and expenses are made, shall be distributed as
           follows to Class Members who have not excluded
           themselves from the Settlement Class, provided that
           the payment to each such class member shall be equal
           to or greater than $10.00.



                                -5-
           (1)   The “Annuity Proportion” shall be calculated for
                 each annuity by dividing the premium paid for
                 each annuity by the total premium paid for all
                 annuities assigned to Athene London Assignment
                 Corporation where such annuities remained in
                 force as of October 2, 2013.

           (2)   The “Annuity Recovery” shall be calculated for
                 each annuity by multiplying the Annuity
                 Proportion by the Settlement Amount and any
                 Contingent Settlement Payment.

           (3)   The “Individual Recovery” shall be calculated for
                 each beneficiary of each annuity by dividing the
                 Annuity Recovery by the number of beneficiaries
                 of that annuity remaining in the Settlement
                 Class.

     13.   The Settlement Administrator shall make a distribution

to each Class Member who has not served an Exclusion Request in

the amount of that Class Member’s Individual Recovery, as

defined above.

     14.   The Court finds that the interests of Greater Boston

Legal Services is reasonably approximate to the interests of the

Settlement Class.   Therefore, the Court designates Greater

Boston Legal Services as a cy pres recipient and directs that it

receive any funds remaining after payments are made as set forth

in the Settlement Agreements.

     15.   Accordingly, the Court hereby grants final approval of

the Settlements and all of the terms of the Settlement

Agreements.   Plaintiff, defendants and the Settlement

Administrator are ordered to carry out the Settlements according

to the terms of the Settlement Agreements, the exhibits attached

                                 -6-
thereto, and the orders of this Court.   Furthermore, the

Settlement Administrator is authorized to resolve questions

regarding the allocation of settlement payments among multiple

beneficiaries of the same annuity policy.

     16.    As provided in greater detail in the Settlement

Agreements, the Settlement Agreements, their terms and any

agreement, exhibit or order relating thereto are not a

concession or admission, shall not be offered by any party to be

received in evidence in any proceeding or utilized in any manner

as a presumption, concession or admission of any fault,

wrongdoing or liability on behalf of the defendants.

Notwithstanding the foregoing, nothing in this Order shall be

interpreted to prohibit the use of this Order in a proceeding to

consummate or enforce the Settlement Agreements or this Order,

or to defend against the assertion of any claims released under

the Settlement Agreements or this Order in any other proceeding,

or as otherwise required by law.

     17.    The Settlement Agreements include releases and waivers

of settled claims.   The releases and waivers set forth in the

Settlement Agreements are valid and binding and are specifically

adopted and made a part of this Order as if fully set forth

herein.    All such releases and waivers shall enter into effect

upon the Effective Dates set forth in the Settlement Agreements.

As of the Effective Dates, all Members of the Settlement Class

                                 -7-
who did not timely and adequately exclude themselves from the

Settlements shall be permanently barred from prosecuting against

any of the Defendant Released Parties claims that are released

pursuant to the release provisions in the Settlement Agreements.

     18.   The Court hereby directs that 1) Class Counsel be

awarded $4,155,123.27 in fees plus reimbursement of attorney’s

litigation expenses of $144,826.73 and 2) a service award in the

amount of $25,000 should be granted to John W. Griffiths, the

Settlement Class Representative.    The amount awarded as

attorney’s fees and reimbursement of litigation expenses shall

be paid from the Class Settlement Fund and shall be distributed

in accordance with the agreements entered into among Class

Counsel.

     The First Circuit has approved the use of the percentage-

of-fund method in which a reasonable percentage of the common

fund is awarded to counsel. In re Thirteen Appeals Arising Out

of San Juan Dupont Plaza Hotel Fire Litig., 56 F.3d 295, 305

(1st Cir. 1995).    Courts in this Circuit generally award between

20% and 30% of the amount reserved for the class. In re Lupron

Mktg. & Sales Practices Litig., 228 F.R.D. 75, 98 (D. Mass.

2005) (holding that attorney’s fees shall not exceed 30% of the

settlement fund).    This Court finds that Class Counsel has

adequately shown that the settlement relief to the Settlement

Class Members is in the range of $27 million to $34 million and

                                 -8-
thus Class Counsel’s request for 12% of the valuation is

appropriate.

     Furthermore, under the lodestar calculation, which serves

as a cross-check to the percentage-of-fund method, this Court

finds counsel’s proposed multiplier of 1.98 to be appropriate.

Counsel has asserted that they spent over 3,000 hours on this

litigation, the case involved complex economic, financial and

legal issues, the large settlement is representative of

counsel’s skill and tenacity despite significant legal

obstacles, the time spent precluded other employment, the fees

are within the prescribed percentage range of 20% to 30%, the

Class Members significantly and directly benefited from this

substantial and non-reversionary settlement and that the case

was undesirable because it would have involved multiple experts,

complex issues and extensive discovery.   Accordingly, this Court

approves the proposed award of attorney’s fees.

     19.   The Court finds that the expenses incurred and

advanced by Class Counsel are reasonable and orders that they be

reimbursed from the Settlement Fund, in the amount of

$144,826.73.




                                -9-
     20.   The Court finds that an individual service award to

the Settlement Class Representative of $25,000 for representing

the Class is warranted under the circumstances of this case and

is approved by the Court.    The Court finds that the Settlement

Class Representative, John W. Griffiths investigated and

discovered the facts giving rise to this case, that he searched

for and found counsel to prosecute the case and that he worked

with such counsel throughout the case, both in producing

discovery and in monitoring the progress of the case and of

settlement negotiations.    The Settlement Class Representative

undertook the obligations of this action, including providing

information and conferring with and advising counsel with

respect to all aspects of the litigation and settlement.

     21.   Other than as set forth in this Order, the parties

shall bear their own attorney’s fees and costs.

     22.   This action is dismissed with prejudice.

     23.   Consistent with the Settlement Agreements, if the

Effective Dates do not occur, or if for any other reason the

Settlement Agreements are terminated, disapproved or fail to

become effective, the parties shall be deemed to have reverted

to their respective status in the action as of September 19,

2017 and December 22, 2017, which shall then resume proceedings

in this Court, and, except as otherwise provided in the

Settlement Agreements, the parties shall proceed in all respects

                                -10-
as if the Settlement Agreements, the Preliminary Approval Order,

this Order and any other related orders had not been entered.



So ordered.



                              /s/ Nathaniel M. Gorton_____
                              Nathaniel M. Gorton
                              United States District Judge

Dated:   October 23, 2018




                              -11-
